Citation Nr: 1533272	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  12-25 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right foot disorder to include post-operative hammertoe residuals.  

2.  Entitlement to service connection for a left foot disorder to include hammertoes.  

3.  Entitlement to service connection for a right knee disorder.  

4.  Entitlement to service connection for a low back disorder.  

5.  Entitlement to an initial a compensable disability evaluation for the Veteran's calluses and warts of the soles of the feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from May 1970 to May 1972.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Oakland, California, Regional Office (RO) which established service connection for calluses and warts on the soles of the feet; assigned a noncompensable evaluation for that disability; and effectuated the award as of October 15, 2010.  In October 2011, the Veteran submitted a notice of disagreement (NOD).  In August 2012, the RO issued a statement of the case (SOC) to the Veteran.  In September 2012, the Veteran submitted an Appeal to the Board (VA Form 9).  

In December 2014, the RO denied, in pertinent part, service connection for bilateral foot hammertoes, a bilateral knee disorder, and a low back disorder.  In December 2014, the Veteran submitted a NOD with the denial of service connection for right foot hammertoes, left foot hammertoes, a right knee disorder, and a low back disorder.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

Right and Left Foot Hammertoes, Right Knee Disorder, and Low Back Disorder

The Veteran has submitted a timely NOD with denial of service connection for a right foot disorder to include post-operative hammertoes, a left foot disorder to include hammertoes, a right knee disorder, and a low back disorder.  The AOJ has not issued a SOC which addresses those issues.  Where a Veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the AOJ for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Calluses and Warts of the Soles of the Feet

The Veteran asserts that a compensable evaluation is warranted for his service-connected calluses and warts of the soles of the feet as the disability is productive of significant impairment of his feet; affects his ability to walk and to stand for prolonged periods of time; and limits his occupational activities.  

The Veteran's entitlement to a compensable evaluation for his calluses and warts is evaluated as analogous to a skin condition.  Although the Veteran was afforded an examination of the feet in December 2014, this examination did not indicate whether there were any current warts nor did it describe the body surface area affected by the condition or treatment required for the condition.  Accordingly, another examination should be obtained.     

Clinical documentation dated after December 2014 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected calluses and warts of the soles of the feet after December 2014, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after December 2014.  

3.  Schedule the Veteran for a VA examination to evaluate the nature and severity of the Veteran's calluses and warts of the soles of the feet. The claims file must be provided to the examiner for review. 

The examiner should report all symptoms and manifestations due to the service-connected calluses and warts of the soles of the feet.  The examiner should report the measurement of the percentage of the entire body and the exposed areas affected by the service-connected disability and describe the treatment required for the condition.

The examiner should clearly outline the rationale for any opinion expressed.

4.  Issue a SOC to the Veteran which addresses the issues of service connection for a right foot disorder to include post-operative hammertoes, a left foot disorder to include hammertoes, a right knee disorder, and a low back disorder.  The Veteran should be given the appropriate opportunity to respond to the SOC.  

5.  Then readjudicate the issue of the initial evaluation of the Veteran's calluses and warts of the soles of the feet.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the SOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

